To a petition for rehearing, filed by counsel for appellant,
Chief Justice Lewis
delivered the following response of the court:
In contracts for constructing railroad bridges, upon the skillful and faithful execution of which ' the public safety and interest so much depends, the engineer in charge must of necessity have the power to reject any and all defective work and materials; and as, with a view both to the interest and necessities of contractors, and to securing accuracy and fairness, periodical measurements and estimates of the work as it progresses are usually provided for in the contracts, the contractors, after having accepted payments from time to time, according to such estimates, are bound thereby in the absence of allegation and proof of fraud, and there being no such allegation in this case, the estimates must be regarded as decisive of the value of work done up to November 30, 3884, when the last one of them was made.
Although the Bridge Company attempted to annul the contract February 14, 1884, yet, as the contractors continued in possession under it until April 9, 1884, we think the material and working plant must be regarded as in their possession, under their control, and, consequently, at their cost and risk until that time.
The only way, in our opinion, to determine the value ■of unestimated work done, or materials on hand, subsequent to November 30, 1883, is according, not to the *337contract prices, bnt at the reasonable value thereof, having reference to the purpose and use for which they were designed.
Under that clause of the contract made by the parties basis of settlement in case of annulment on one month’s notice, and which was, in the opinion o'f this court, held to be the correct criterion of recovery, the Bridge Company was obliged and entitled to take and pay the reasonable value of all the plant in use at the bridge ■site or elsewhere, and is yet answerable for the reasonable value of the whole thereof as of April 9, 1884, not already valued and paid for, or reserved by the contractors, and also for the value of all materials on hand at the bridge site or elsewhere as of the dates when, under the contract, they should have been measured and estimated.
The reservation of fifteen per cent, was agreed to by the contractors in consideration of the undertaking by the Bridge Company to make and pay for monthly estimates of work done and materials furnished; and as the waiver of the time clause of the contract amounted to a waiver of the right to forfeit absolutely the fifteen per cent, reserved, so the failure to make and pay for the monthly estimates subsequent to November 30, 1883, entitled the contractors to the fifteen per cent, previously reserved. The opinion is, therefore, so modified as, in fixing damages, interest on the amount of fifteen per cent, of earnings reserved should be given from November 30, 1883, and interest on value of work done and materials furnished from the respective dates on which, under the contract, estimates and payments therefor ought to have been made.